Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8-9, and 14 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Keller US 2015/0353130 A1.
As to claim 1, Keller discloses a method for operation of an industrial truck [Keller: #100], 
the industrial truck comprising three wheels [Keller: #2, #3, #4], 
wherein, during a longitudinal travel of the industrial truck, two wheels of the three wheels run in succession and at least approximately in a first lane [Keller: Fig. 3, #2, #3], and a third wheel of the three wheels runs in a second lane, [Keller: Fig. 3 #4]
the two wheels running in the first lane are steerable around respective steering angles [Keller: Fig. 3], 
the third wheel running in the second lane initially runs on an inside during a turning in while cornering until the industrial truck, during a further turning in, transitions into a revolving motion [Keller: Fig. 3], and 
at least one of the two wheels running in the first lane during the longitudinal travel and the third wheel running in the second lane is configured to be acted on by a drive power [Keller: 0004], 
the method comprising: reducing the drive power by a specific amount as of a specific steering angle during the turning in prior to the transitioning into the revolving motion [Keller: 0044]; and 
disengaging the third wheel initially running on the inside or reversing a direction of a drive rotation of the third wheel after a specified delay time which begins with the reducing of the drive power [Keller: the period between the start of the reduction and the start of the reverse movement], or continuously reducing the drive power from the specific steering angle during the further turning in; and 
disengaging the third wheel initially running on the inside or reversing the direction of rotation of the third wheel when transitioning into the revolving motion [Keller: 0040, 0041].  
As to claim 3, Keller discloses wherein, the industrial truck further comprises a travel pump [Keller: #26] which is configured to increase or decrease a control pressure [Keller: 0031], the drive power which acts on the at least one of the two wheels and the third wheel is provided hydraulically [Keller: 0031, 0032], and an increase or a decrease of the drive power is performed by the increase or the decrease of the control pressure in the travel pump [Keller: 0031, 0032, 0044].  
As to claim 4, the limitations are obvious variants of those claims in claim 1 and are similarly rejected. 
As to claim 5, Keller discloses wherein the rotational drive device comprises a power-controllable hydraulic pump/travel pump [Keller #26, 0044].  
As to claim 6, Keller discloses wherein the rotational drive device further comprises a first hydraulic motor which is connected to the third wheel, the hydraulic motor being configured to be acted on by a hydraulic medium via the power-controllable hydraulic pump/travel pump [Keller: 0044, 0031, 0032].  
As to claim 8, Keller discloses wherein power-controllable hydraulic pump/travel pump is configured to be power-controllable [Keller: 0031, 0032, 0044].  
As to claim 9, Keller discloses wherein power-controllable hydraulic pump/travel pump is configured to be hydraulically power-controllable [Keller: 0031, 0032, 0044].  
As to claim 14 Keller discloses further comprising: a signal line configured to connect the actuation device to the steering angle detection device, the signal line being configured so that the control spool device can be continuously acted on by a hydraulic control pressure as a function of the steering angle [Keller e.g., the whole vehicle is connected and produces the desired result.].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Mahler EP2508403 A1.
Claim 2, Keller does not teach proportionality. Mahler discloses from the specific steering angle, the drive power during the further turning in is reduced proportionally to a steering angle change [Mahler: claim 10 and 11].  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the angle control of Keller to be proportional as described in Mahler as it merely involves using a known device in a known way with predictable result for the benefit of a smoother steering operation. 
Claim 7 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller.
As to claim 7, Keller discloses one hydraulic system. However, a mere duplication of parts suggests wherein the rotational drive device further comprises at least one second hydraulic motor which is connected to at least one of the two wheels, the at least one second hydraulic motor being configured to be acted on by the hydraulic medium via the power-controllable hydraulic pump/travel pump.  It would have been obvious to one of ordinary skill in the art to modify the hydraulic drive of Keller to have a hydraulic system on each wheel as suggested in a duplication of parts as it would allow smaller systems over a large single system for desired design choices. 
As to claim 10-13 are obvious design choices as to hydraulic configuration. Keller discloses the claimed invention, as discussed above, except for the step of hydraulic configuration. It would have been an obvious matter of design choice to modify the teachings of Keller to provide the step of hydraulic configuration. Since the applicant has not disclosed that hydraulic configuration solves any stated problem in a new or unexpected way or is for any particular purpose which is unobvious to one of ordinary skill and it appears that the claimed feature does not distinguish the invention over similar features in the prior art since, the teachings of Keller will perform the invention as claimed by the applicant with any means, method, or product to hydraulic configuration. It would have been obvious at the time of filing to modify the hydraulic configuration of Keller to that of the design choice as it merely involves using known devices in a known way with predictable results for the benefit of meeting desired design criteria. 
Allowable Subject Matter
Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
EP2508403A1 the method involves providing predetermined threshold values for a maximum acceptable reference steering angle, a maximum acceptable drive speed and a maximum acceptable speed change of the reference steering angle, where a threshold value for the steering angle and an actual value for the drive speed are determined. A differential value is determined for the drive speed depending on the actual value of the drive speed. The reference value for the drive speed is reduced to the differential value when two of the determined parameters exceed a corresponding threshold value.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665